MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
Con J. Kelly recovered a judgment against the city of Butte, and the city appealed therefrom and from an order denying its motion for a new trial.
After the judgment was rendered and before the appeals were perfected, Kelly died, and the administratrix of his estate was submitted as party plaintiff. The cause was submitted to this court upon the briefs filed in Sullivan v. City of Butte, ante, p. 495, 211 Pac. 301, and upon the authority of that case and Sweeney v. City of Butte, 64 Mont. 230, 208 Pac. 943, the judgment and order herein are affirmed.

Affirmed.

Associate Justices Farr, Galen and Cooper concur.
Mr. Chief Justice Callaway, being absent, takes no part in the foregoing decision.